Citation Nr: 9913261	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, fracture of the left ankle, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals, fracture of the left femur, currently rated as 10 
percent disabling.

3.  Entitlement to assignment of a higher evaluation for 
service-connected residuals, fracture of the left maxillar 
alveolus, currently rated as 0 percent disabling.

4.  Entitlement to assignment of a higher evaluation for 
service-connected residuals, fracture of the left mandibular 
alveolus, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1973 to November 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the veteran's left 
ankle disability as 10 percent disabling and increased the 
veteran's left femur disability to 10 percent disabling 
effective January 30, 1997.  The August 1997 rating decision 
also granted service connection for fracture residuals of the 
left maxillar alveolus and the left mandibular alveolus, and 
assigned noncompensable evaluations for both disabilities 
effective January 30, 1997.  A notice of disagreement to the 
ratings assigned by the RO was received in January 1998, and 
a statement of the case was issued in April 1998.  The 
veteran's substantive appeal was received in May 1998.

In the May 1998 substantive appeal, the veteran's 
representative raised the issue of entitlement to a total 
compensation rating based on individual unemployability.  
Since this matter has not been adjudicated, it is referred to 
the RO for appropriate action.  


REMAND

The veteran's claims involve the appropriate disability 
evaluations to be assigned.  These claims are by their nature 
well-grounded.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  With 
a well-grounded claim arises the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  This duty includes adequate VA 
medical examinations.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).

With regard to the left ankle and left femur disabilities, it 
should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In reviewing the report of 
the July 1997 VA examination, the Board notes that various 
clinical findings are reported as well as a notation to the 
effect that there was pain on certain motions.  However, the 
report does not indicate at what point, if any, there was 
additional functional loss due to pain.  Moreover, the report 
does not reflect whether there was any weakened movement, 
excess fatigability and/or incoordination.  There was also no 
insight offered as to whether there was any additional 
functional loss during flare-ups.  Under the circumstances, 
the Board believes that a comprehensive orthopedic 
examination would be helpful and is necessary to allow for a 
proper evaluation of the left ankle and left femur 
disabilities.  

In reviewing the left maxillar alveolus and left mandibular 
alveolus issues, the Board observes that the pertinent rating 
criteria is set forth in terms of malunion and displacement.  
However, the March 1997 dental examination essentially 
addressed the number and locations of missing teeth and did 
not furnish any information that would allow for proper 
ratings under the applicable diagnostic codes.  A more 
comprehensive dental examination is therefore in order. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All VA medical records (not already 
in the claims file) documenting ongoing 
treatment for the disabilities at issue 
should be associated with the claims 
file.

2.  The veteran should be scheduled for 
comprehensive VA orthopedic and dental 
examinations to ascertain the severity of 
the disabilities at issue.  The claims 
file should be made available to the 
examiners for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The orthopedic examination 
should include, to the extent possible, 
findings as to any additional functional 
loss due to pain, as well as due to 
weakness, fatigue and incoordination, 
including during flare-ups.  If possible, 
the examiner should express such 
additional functional loss in terms of 
degrees of limitation of motion.  The 
dental examiner should report all 
findings pertinent to the left maxillar 
alveolus and left mandibular alveolus, 
including any nonunion and/or malunion as 
well as degree of displacement and 
temporomandibular articulation.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether higher evaluations are 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record.  The Board intimates no opinions 
as to the eventual determinations to be made.  The 


veteran and his representative are free to submit additional 
evidence and argument in support of the veteran's claims. 




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

